Tilghman C. J.
delivered judgment.
This is an action oh an insurance upon goods on board the brig Rosina, on a voyage from New Orleans to Philadelphia. The policy is dated the 8th of July 1797. The insured warranted the goods to be American property, and that-the vessel was an American bottom. It was proved that the brig was the property of William Davy a citizen of the United States, that she sailed under a sea letter, and was not a registered vessel. The loss was admitted, and it was admitted also, that the goods were American property. The only question is then, whether a vessel owned by a citizen of the United States, not registered, but sailing under a sea letter, is an American bottom within the warranty. An American bottom, strictly speaking, may be said to be a vessel built within the United States. But that cannot be the meaning of the warranty, which was intended for the benefit of the insurers. A ship may be built in America, and owned by a foreigner, a subject of one of the belligerent potentates. In that case she would derive no protection from the circumstance of being built in the United States. On the other hand, a vessel may be built in foreign parts, and owned by a citizen of the United States, under circumstances which would entitle her to every privilege within the United States, and every protection without, which can belong to a vessel built in the United States. The warranty must be construed therefore, to mean a vessel owned by citizens of the United States, and furnished with the usual documents, required by our law and treaties with foreign nations, so as to protect her from capture *466By any of the belligerents. Something has been said, in the arSUmenl; of this cause, of a distinction between the terms American vessel, and American bottom, but I consider them as synonimous. There are two kinds of American vessels, reSistered and unref?'stere<i' The former are entitled to ’greater privileges within the United States than the latter, they pay less tonnage, and the goods imported in them pay less duties. The counsel for the defendant contended in the first place, that the words of the insured are to be taken most, strongly against himself, and therefore a registered vessel, which is entitled to the highest privileges, must be intended. This is pushing the matter too far. Where words are doubtful, they are to be taken most strongly against the speaker. But not so, where they are sufficiently clear. There being two kinds of American bottoms, if I engage that a certain vessel is an American bottom, generally, my engagement is complied with, if she is an American bottom of either kind, unless it can be shewn that such construction involves consequences at variance with the object of the agreement. We are then to consider the object of this warranty. It was to insure to the underwriters that protection to which neutrals are entitled. Now if this object is answered without a register, and if the use of a register is principally to obtain privileges of a domestic nature, there is no ground for asserting that the warranty contemplated a registered vessel exclusively. But if, as has been argued by the defendants, an unregistered vessel, though owned by citizens of the United States, was at the time of this insurance unprotected by the government, and deprived of those documents to which foreign nations look, as proof of neutrality, then indeed there will be strong reason for saying that the warranty required a registered vessel. It is necessary therefore to examine what was the situation of a vessel sailing under a sea letter, at the date of this insurance. A good deal will depend on ascertaining with precision the nature of a sea letter, concerning which there been a considerable difference of opinion, occasioned principally, as it appears to me, by confounding it with a different instrument, called a certificate of ownership. It is provided by the 25th article of our treaty with France, that the ships and vessels of the people of both nations, shall be furnished with sea letters or passports. From this expression it seems that a sea letter and a passport were considered as the *467same. I presume that during the revolutionary war, our vesseis were furnished with this document according to treaty. During the peace that succeeded, it is probable that it was omitted, as there was no danger of capture. But when war broke out again between France and England, it became a matter of importance that our vessels should be so documented, as to afford them protection in their navigation. Accordingly we find that the attention of our government was very early turned to this subject. In a circular letter from the secretary of the treasury to the several collectors, of the 13th of May 1793, he mentions the necessity of furnishing “all “ ships and vessels belonging to citizens of the United States, “ with sea letters, for their more 'perfect identification and “ security.” This letter was accompanied with sea letters according to the form prescribed by the government, and not materially different from that which had been used in the revolutionary war. It is under the hand of the President, and seal of the United States, countersigned by, the secretary of state, and contains the name and burthen of the vessel, with the nature of her cargo, the name of her master and the voyage on which she is bound, with permission to depart and proceed on the voyage. It contains also a declaration that oath has been made by the master, proving the vessel to be the property of citizens of the United States only. Underneath the signature of the secretary of state, is a certificate signed by the collector of the port from whence the vessel sails, that oath has been made before him by the master, that the said vessel is owned by citizens of the United States only. This certificate is addressed to all foreign kings and potentates, and prays that the said master may be received and treated with kindness and friendship &c. This sea letter being furnished to all vessels, registered or unregistered, belonging to citizens of the United States, afforded the same protection to both. It was a passport within the meaning of our treaties with France, Spain, Holland &c., nor have we any reason to suppose that its efficacy was called in question by either them. Lord Ahanley appears therefore to have been mistaken, when he said in the case of Baring &c. v. Clagett, Bos. & Pull. 213., that our unregistered vessels were not protected from capture by our treaty with France. It is true that by the registering act of the 31st of December 1792, is declared that none other than registered vessels “ should be *468“denominated and deemed vessels of the United States, en- “ titled to the benefits and privileges appertaining to such “ vessels.” But those benefits and privileges were of a municipal nature, with which foreign powers had no concern. On the 1st of June 1796, an act was passed directing the secretary of state, with the approbation of the president, to prepare a form of passport for ships and vessels of the United States going to foreign countries. And by a supplement to this act, passed the 2d of March 1803, every unregistered ship or vessel, owned by citizens of the United States, and sailing with a sea letter, going to any foreign country, is entitled to one of the passports created by the original law. Hence it has been concluded by the counsel for the defendants, that unregistered vessels were unprovided with a passport during the interval between the passing of the acts of Junel79& and March 1803; that they carried in fact nothing but a certificate of ownership, which obtained in common parlance the name of a sea ■ letter, but did not operate as a passport. -But in this I think they are mistaken. During all that period, sea letters (which were passports) were granted to unregistered vessels, and the passports under the act of June 1796, were what are commonly called Mediterranean passports, rendered necessary by our treaty with the Dey of Algiers, on the 5th of September 1795, by the fourth article of which,-eighteen months were allowed for furnishing the ships of the United States with passports. The sea letters which operated as passports among the European nations, are- print-ed in the English, French, Spanish and Dutch languages. But the Mediterranean passports are in the English language only, ornamented with an engraving, and indented at the top, so that the Algerines might easily distinguish them by the eye, and by an examination of the indented part. Mr. Dallas'1 s argument has thrown light upon the subject of passports and sea letters. From a careful examination of the acts and papers to which he referred, I am satisfied that his view of the subject was correct. The result of all this is, that when the insurance in question was made, the brig Rosina was furnished with all the documents which an American unregistered vessel ought to have, and with all the documents necessary to protect her against the European belligerents. As to the Algerines, we were at peace with them. At any rate it is not to be supposed that danger from that quarter could have *469been apprehended in a voyage from New Orleans to Philadelphia, and therefore it is' entitled to no consideration in the' construction of the warranty. Upon the whole I am of opinion that the warranty was complied with, and therefore judgment should be entered for the plaintiff.
Judgment for plaintiff.